            Case 1:20-cv-05260-AT Document 19 Filed 01/06/21 Page 1 of 3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X
                                                                  :
ALEXANDRIA FITZGERALD,                                            :                       1/6/2021
                                                                  :   1:20
                                    Plaintiff,                    :
                                                                  :   STIPULATION AND PROPOSED
                  -against-                                       :   PROTECTIVE ORDER
                                                                  :
THE WE COMPANY d/b/a WEWORK, DAVID                                :
STILES and DANNY DUONG, in their                                  :
Individual and professional capacities,                           :
                                                                  :
                                    Defendant.                    :
                                                                  :
----------------------------------------------------------------- X

       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the Court
having found that good cause exists for the issuance of an appropriately tailored confidentiality order
pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby
      ORDERED that the following restrictions and procedures shall apply to the information and
documents exchanged by the parties in connection with the pre-trial phase of this action:
         1.     Counsel for any party may designate any document or information, in whole or in
part, as confidential if counsel determines, in good faith, that such designation is necessary to protect
the interests of the client in information that is proprietary, a trade secret or otherwise sensitive non-
public information. Information and documents designated by a party as confidential will be stamped
"CONFIDENTIAL."
        2.    The Confidential Information disclosed will be held and used by the person receiving
such information solely for use in connection with the action.
       3.      In the event a party challenges another party's designation of confidentiality, counsel
shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the
challenging party may seek resolution by the Court. Nothing in this Protective Order constitutes an
admission by any party that Confidential Information disclosed in this case is relevant or admissible.
Each party reserves the right to object to the use or admissibility of the Confidential Information.
        4.    The parties should meet and confer if any production requires a designation of
"For    Attorneys' or Experts' Eyes Only." All other documents designated a
               Case 1:20-cv-05260-AT Document 19 Filed 01/06/21 Page 2 of 3




          "CONFIDENTIAL" shall not be disclosed to any person, except:

                  a. The requesting party and counsel, including in-house counsel;
                   b. Employees of such counsel assigned to and necessary to assist in the
          litigation;

                  c. Consultants or experts assisting in the prosecution or defense of the matter, to
          the extent deemed necessary by counsel; and

                d. The Court (including the mediator, or other person having access to any
          Confidential Information by virtue of his or her position with the Court).
                 5.     Prior to disclosing or displaying the Confidential Information to any
          person, counsel must:

                  a. Inform the person of the confidential nature of the information or documents;
                 b. Inform the person that this Court has enjoined the use of the information or
          documents by him/her for any purpose other than this litigation and has enjoined the
          disclosure of the information or documents to any other person; and

                 c. Require each such person to sign an agreement to be bound by this Order in
          the form attached hereto.
       6.     The disclosure of a document or information without designating it as
"confidential" shall not constitute a waiver of the right to designate such document or
information as Confidential Information. If so designated, the document or information shall
thenceforth be treated as Confidential Information subject to all the terms of this Stipulation and
Order.
        7.     Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the receiving party in a manner that is secure and
confidential and shared only with authorized individuals in a secure manner. The producing party
may specify the minimal level of protection expected in the storage and transfer of its information. In
the event the party who received PII experiences a data breach, it shall immediately notify the
producing party of same and cooperate with the producing party to address and remedy the breach.
Nothing herein shall preclude the producing party from asserting legal claims or constitute a waiver
of legal rights and defenses in the event of litigation arising out of the receiving party’s failure to
appropriately protect PII from unauthorized disclosure.
          8.     Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
product         protected    documents       or    communications,       electronically    stored
           Case 1:20-cv-05260-AT Document 19 Filed 01/06/21 Page 3 of 3




information (“ESI”) or information, whether inadvertent or otherwise, shall not constitute a waiver of
the privilege or protection from discovery in this case or in any other federal or state proceeding. This
Order shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence
502(d). Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a
review of documents, ESI or information (including metadata) for relevance, responsiveness and/or
segregation of privileged and/or protected information before production.
        9.     Notwithstanding the designation of information as “confidential” in discovery,
there is no presumption that such information shall be filed with the Court under seal. The parties
shall follow the Court’s procedures with respect to filing under seal.
        10. At the conclusion of litigation, Confidential Information and any copies thereof shall
be promptly (and in no event later than 30 days after entry of final judgment no longer subject to
further appeal) returned to the producing party or certified as destroyed, except that the parties'
counsel shall be permitted to retain their working files on the condition that those files will remain
protected.
       11. Nothing herein shall preclude the parties from disclosing material designated to be
Confidential Information if otherwise required by law or pursuant to a valid subpoena.

SO STIPULATED AND AGREED


EPSTEIN, BECKER & GREEN, P.C.                           WIGDOR LLP
Attorneys for Defendants                                Attorneys for Plaintiff

 BY:    /s/ David W. Garland                            BY:
        David W. Garland                                       Valdi Licul

Dated: _____________
       January 5, 2021                                         January 4, 2021
                                                        Dated: _____________

SO ORDERED.

Dated: January 6, 2021
       New York, New York
